                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 ARTURO E.,                                                Civil Action No. 19-13032 (SDW)

                 Petitioner,

         v.                                                              OPINION

 WILLIAM J. ANDERSON, et al.,

                 Respondent.


WIGENTON, District Judge:

        Presently before the Court is the pro se petition for a writ of habeas corpus of Petitioner,

Arturo E., filed pursuant to 28 U.S.C. § 2241. (ECF No. 1). Also before the Court is Petitioner’s

motion to re-open this matter. (ECF No. 3). Because Petitioner has now paid the filing fee,

Petitioner’s motion to re-open is granted. As a result, this Court is required to screen the petition

pursuant to Rule 4 of the Rules Governing Section 2254 Cases, applicable to § 2241 petitions

through Rule 1(b), and determine whether it “plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief.” For the reasons set forth below, this Court will

dismiss the petition for lack of jurisdiction.



I. BACKGROUND

        Petitioner is a native and citizen of Peru who entered the country with his father in 1990.

(Document 1 attached to ECF No. 1 at 38). His father thereafter became a naturalized citizen, and

Petitioner became a lawful permanent resident of the United States. (Id.). Following an extensive

criminal history, Petitioner was taken into immigration custody and placed in detention pursuant

to 8 U.S.C. § 1226(c) on or about August 11, 2016. See Arturo E. v. Green, No. 18-9283, 2018

                                                   1
WL 5342720, at *1 (D.N.J. October 29, 2018). In June 2018, an immigration judge rejected

Petitioner’s claim of derivative citizenship and ordered him removed to Peru. Id. Petitioner

appealed, and the BIA affirmed the immigration judge’s finding that Petitioner was not entitled to

derivative citizenship as Petitioner’s parents were never legally married, and dismissed his appeal

on December 7, 2018. (Document 1 attached to ECF No. 1 at 37). Petitioner thereafter filed a

petition for review and was granted a stay of removal until the Third Circuit decides his petition

for review challenging the immigration courts’ rejection of his derivative citizenship claim. (See

Third Circuit Docket No. 19-1049 at Documents 3113173659, 3113180384). Petitioner’s petition

for review remains pending at this time. (See Third Circuit Docket No. 19-1049 Docket Sheet).

        In addition to doing so before the immigration courts, Petitioner has also sought derivative

citizenship through the filing of a N-600 application with United States Citizenship and

Immigration Services (USCIS). (Document 2 attached to ECF No. 1 at 73). USCIS denied that

application in December 2018. (Id.). Although Petitioner has filed an administrative appeal of

that decision (see id. at 76), it does not appear that this appeal has yet run its course.

        In May 2018, Petitioner filed with this Court a petition for a writ of habeas corpus

challenging his detention under 8 U.S.C. § 1226(c). See Arturo E., 2018 WL 5342720 at *1. This

Court granted that petition in October 2018, and ordered that Petitioner receive a bond hearing.

Id. at *1-3. That hearing was ultimately held on November 27, 2018. (ECF No. 1 at 6). The

immigration judge denied Petitioner bond based on multiple disciplinary reports which the

immigration judge found indicated Petitioner was a danger to the community. (Id.).



II. DISCUSSION

A. Legal Standard



                                                   2
       Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only when he “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”

and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). As Petitioner is

currently detained within this Court’s jurisdiction, by a custodian within the Court’s jurisdiction,

and asserts that his continued detention violates due process, this Court has jurisdiction over his

claims. Spencer v. Kemna, 523 U.S. 1, 7 (1998); Braden v. 30th Judicial Circuit Court, 410 U.S.

484, 494-95, 500 (1973); see also Zadvydas v. Davis, 533 U.S. 678, 699 (2001).

       Pursuant to Rule 4 of the Rules Governing Section 2254 Cases, applicable to Section 2241

petitions through Rule 1(b), the courts are required to preliminarily review habeas petitions and

determine whether it “plainly appears from the petition and any attached exhibits that the petitioner

is not entitled to relief.” Pursuant to this rule, a district court is “authorized to dismiss summarily

any habeas petition that appears legally insufficient on its face.” McFarland v. Scott, 512 U.S.

849, 856 (1994).



B. Analysis

       In his newly filed habeas petition, Petitioner seeks not to challenge the length or propriety

his current period of immigration detention itself, but instead seeks to challenge the determination

of the immigration courts that he is not a derivative United States Citizen, which he contends will

require his release if determined in his favor. In so doing, Petitioner seeks to challenge not only

his current period of immigration detention, but also his underlying administratively final order of

removal. In passing the REAL ID Act, Congress greatly restricted the jurisdiction of district courts



                                                  3
in relation to the review of removal proceedings and facts related to an alien’s order of removal.

See 8 U.S.C. § 1252. Pursuant to the Act,

               [n]otwithstanding any other provision of law (statutory or
               nonstatutory), including [28 U.S.C. § 2241], or any other habeas
               corpus provision, and [28 U.S.C. §§ 1361 and 1651, the statutes
               which provide the basis for mandamus jurisdiction,] a petition for
               review filed with an appropriate court of appeals in accordance with
               this section shall be the sole and exclusive means for judicial review
               of an order of removal entered or issued under any provision of this
               chapter, except as provided in subsection (e) of this section. For
               purposes of this chapter, in every provision that limits or eliminates
               judicial review or jurisdiction to review, the terms “judicial review”
               and “jurisdiction to review” include habeas corpus pursuant to [28
               U.S.C. § 2241], or any other habeas corpus provision, [28 U.S.C. §§
               1361 and 1651], and review pursuant to any other provision of law
               (statutory or nonstatutory).

8 U.S.C. § 1252(a)(5). The statute likewise provides that

               [j]udicial review of all questions of law and fact, including
               interpretation and application of constitutional and statutory
               provisions, arising from any action taken or proceeding brought to
               remove an alien from the United States under this subchapter shall
               be available only in judicial review of a final order under this
               section. Except as otherwise provided in this section, no court shall
               have jurisdiction, by habeas corpus under [8 U.S.C. § 2241] or any
               other habeas corpus provision, by [28 U.S.C. §§ 1361 or 1651], or
               by any other provision of law (statutory or nonstatutory), to review
               such an order or such questions of law or fact.

8 U.S.C. § 1252(b)(9). As the Third Circuit has explained, Congress’s goal in passing the Act was

“to streamline . . . uncertain and piecemeal review of orders of removal, divided between the

district courts (habeas corpus) and the courts of appeals (petitions for review),” which Congress

sought to achieve “[b]y placing all review in the courts of appeals [thus providing] an adequate

and effective alternative to habeas corpus.” Verde-Rodriguez v. Atty’ Gen., 734 F.3d 198, 207 (3d

Cir. 2013).




                                                 4
       Once an alien has received a final order of removal, this Court is therefore without

jurisdiction to consider challenges to the order of removal or any petition which challenges the

underlying factual and legal conclusions reached by the immigration courts in entering that order.

This includes findings as to derivative citizenship where that question is raised in the underlying

removal proceedings. See Todd-Murgas v. Samuels, No. 07-1644, 2007 WL 1202726, at *2-4

(D.N.J. Apr. 19, 2007) (“where an individual is subject to removal proceedings, and a claim of

derivative citizenship has been denied [in the removal proceedings], that individual may seek

judicial review of the claim only before the appropriate court of appeals,” internal quotations

omitted); see also 8 U.S.C. 1252(b)(5) (requiring that petitioners raise challenges to denial of

derivative citizenship first through a petition for review, and only before a district court where the

Court of Appeals determines further factual findings are required)1; Bryan v. U.S. Citizenship &

Immigration Servs., 506 F. App’x 151, 151 (3d Cir. 2012); Jordon v. Att’y Gen. of U.S., 424 F.3d

320, 326-27 (3d Cir. 2005).       As Petitioner raised his citizenship challenge in his removal

proceedings, and as his citizenship claim was rejected as part of his final removal order, this Court

is without jurisdiction to consider Petitioner’s citizenship claim through a petition for writ of

habeas corpus. Petitioner must instead litigate this issue in his petition for review before the Third

Circuit. As Petitioner’s habeas petition claims entitlement to release only through a finding that

he is a United States citizen, and as this Court is without jurisdiction to address that question

through this habeas petition, Petitioner’s habeas petition must be dismissed for lack of jurisdiction.




1
  This Court notes that the Third Circuit specifically explained this required procedure to Petitioner
in an order issued as part of his petition for review process. (See Third Circuit Docket No. 19-
1049 at Document 3113173659).
                                                  5
III. CONCLUSION

       For the reasons expressed above, Petitioner’s motion to re-open this matter is granted, and

Petitioner’s habeas petition is dismissed for lack of jurisdiction. An appropriate order follows.



Dated: July 24, 2019                                 s/ Susan D. Wigenton
                                                     Hon. Susan D. Wigenton,
                                                     United States District Judge




                                                 6
